On Motion for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
We cannot agree with counsel that the pleadings admit that the receipt embodied the contract under which the wheat was delivered and accepted. It is admitted that the receipt was issued and delivered, but not as the contract between the parties. The plaintiffs affirmatively allege that it does not contain, and was not intended to contain, all the terms of such contract, and, as it is not signed by the plaintiffs, it could not become a contract binding on them unless it was received and accepted afc such. A mere delivery and acceptance would not make it a contract, if accompanied by a stipulation that it did not contain the agreement between the parties; and this, as we understand the pleadings, is asserted by the plaintiffs. Under this interpretation of the pleadings, the petition should be denied, and it is so ordered. Rehearing Denied.